Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant’s amendments filed 14 March 2022. Claims 1-20 were previously pending. Claims 1, 4, 10, 11, 14, 19-20 have been amended according to Applicant’s amendments. Claims 3 and 13 have been cancelled. No new claims have been added. Accordingly, claims 1, 2, 4-12, and 14-20 remain pending and under consideration.

Response to Arguments
Objection –
As the title has been amended to be descriptive, the objection to the title is withdrawn.
103 Rejection -
Applicant’s arguments, see remarks pages 14-17, filed 14 March 2022, with respect to the rejection of claims 1- 20 under 35 USC 103 have been fully considered and are persuasive.  In particular, Applicant’s argument that Kawase does not disclose 
(1) determine whether a size of the first compressed data object satisfies a threshold condition, by identifying whether the size of the first compressed data object is greater than a minimum threshold value and less than a maximum threshold value, in combination with   
(2) in response to determining that the size of the first compressed data object satisfies the threshold condition, register information about the first compressed data object stored in the swap data storage area, in a first management table for selecting a data object to be second compression performed, and 
(3) in response to determining that the size of the first compressed data object does not satisfy the threshold condition, omitAmendment Under 37 C.F.R. § 1.111Attorney Docket No.: Q258861Appln. No.: 17/078,975 registering the information about the first compressed data object in the first management table, is persuasive.



Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fails to teach or fairly suggest the combination of:
 determine whether a size of the first compressed data object satisfies a threshold condition, by identifying whether the size of the first compressed data object is greater than a minimum threshold value and less than a maximum threshold value: in response to determining that the size of the first compressed data object does not satisfy the threshold condition, omit registering the information about the first compressed data object in the first management table; 3Appln. No.: 17/078,975obtain the information about the first compressed data object from the first management table to select a data object to be second compression performed, perform decompression of the first compressed data object; and perform a second compression on the decompressed first compressed data object according to a second compression method, the second compression method having a lower compression speed performance and a higher compression ratio than the first compression method, store the second compressed data object in the swap data storage area, and reclaim a portion of the swap data storage area in which the first compressed data object was stored, as in independent claims 1 and 11. 
Because dependent claims 2, 4-10, 12, and 14-20 depend from and thus incorporate the allowable subject matter of their respective independent claims, they are allowable for at least the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137